254 S.W.3d 903 (2008)
STATE of Missouri, Respondent,
v.
Silvia MORALES, Appellant.
No. ED 89746.
Missouri Court of Appeals, Eastern District, Division One.
June 10, 2008.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Silvia Morales ("Defendant") appeals from the judgment upon her conviction by a jury of the class B felony of abuse of a child in violation of Section 568.060, RSMo 2000, for which Defendant was sentenced to twelve years' imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).